Title: From George Washington to Lieutenant General Rochambeau, 27 July 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


					
						Head Quarters near passaick falls [N.J.]27th July [1780] 10 oClock at night
						Sir
					
					I had the honor of addressing your Excellency this morning. I have Just received advice from New York confirming our accounts heither-to of an embarkation to proceed up the Sound to Rhode Island. It is said to consist of the principal part of the Enemy’s Army, commanded by General Clinton in person; and was to have sailed this morning from White stone a few miles on the east side of hell gate, Thirty six peices of heavy cannon of different calibers, with two mortars, provided with shells and carcases, are also said to have been embarked—The Army is already under marching Orders, and will without delay be put in motion towards New York, to endeavour to take advantage of General Clintons absence, or, at least, to embarrass and precipitate his movements. I have the honor to be With perfect Consideration and attachment Sir Your most Obedt humbe servant
					
						Go: Washington
					
				